Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 3, 6-8, 10, 13-15, 17, and 20-23 as presented are allowed. The following is a statement of reasons for the indication of allowable subject matter:

As to representative claim 1 (containing similar subject matter as claims 8 and 15), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
1.	An information processing apparatus, comprising: 
a first nonvolatile storage device; and 
a processor coupled to the first nonvolatile storage device, the processor is configured to: 
suspend, when receiving a write request of data from an application, a write process for the write request in a case where second writing of the data into a second nonvolatile storage device of a different information processing apparatus fails while first writing of the data into the first nonvolatile storage device succeeds; 
record, after the write process is suspended, error information indicative of an error of the second writing; 
resume, after the error information is recorded, the write process and issue a notification of the application of completion of the write process; isolate, after the notification of the completion of the write process is issued, a region of the second nonvolatile storage device which is used by the application; 

update a location of the configuration information corresponding to the region at which the error occurs to information indicating that the location is in the isolated state; 
determine, at the time of activation of the information processing apparatus, whether an operation of the different processing apparatus is normal; and 
update, when determining that the operation of the different processing apparatus is normal at the time of activation of the information processing apparatus, the configuration information of the information processing apparatus and the different information processing apparatus based on the error information.

Claims 1, 3, 6-7, and 21; claims 10, 13-14, and 22; claims 17, 20, and 23 are respectively dependent upon independent claims 1, 8, and 15 respectively.  Therefore these claims are allowable by the virtue of dependency.

Response to Arguments
Applicant’s arguments/amendments, see pages 9-13, filed 02/09/2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20020194528 A1, US 20190102565 A1, US 20120084260 A1, US 5664195 A, US 5822782 A, US 20170300383 A1, US 20160371009 A1).

US 20190102565 A1: In instances where ASV 117 is configured to implement data striping without mirroring or redundancy (e.g., as a RAID 0 or similar array), all data written to ASV 117 during normal operations will be written across first and second storage devices 117. SCM 109 will, therefore, understand that at least a portion of the targeted data will be located only on the second storage device 115. In such instances, SCM 109 may be further configured to cause any portion of the targeted data that is stored to the second storage device 115 to be rewritten to the first storage device 113. Because the first storage device is a self-encrypting drive, any targeted data that is rewritten from the second storage device 115 to the first storage device 113 will be encrypted, resulting in a complete copy of the targeted data on the first storage device.
US 20120084260 A1: Two measures of the usefulness of log-shipping data replication are transactional consistency and the performance impact on the primary instance of the database. Transactional consistency concerns the degree of guarantees the system provides that transactions performed at the primary instance of the database are neither lost nor completed with different outcomes at each standby instance of the database, both during normal operation and in case of the failure of either database instance.

US 5822782 A: Element 410 is finally operable to update (rewrite, or refresh) the non-volatile memory within the RAID controller 102 and any affected disk drives to reflect the physical positions of all detected disk drives within the RAID subsystem. This update permits the next RAID reset operation to rapidly activate newly defined group configurations according to the information updated in the RAID controllers non-volatile memory (e.g. to benefit from the performance gains realized by element 400 processing). Finally, with all operational, configured groups so activated by operation of elements 400 and 404, and non-operational groups activated by element 408, the RAID controller continues by processing host requests in the normal operating mode.
US 20170300383 A1: In addition, suppose that after the writing of the data after the update, and before the start of the GC processing by the SSD 423 to which the data after the update is written, a failure occurs in an SSD 423 different from the SSD 423 to which the data after the update is written in the RAID group. In this case, as recovery from Erasure Coding, the restoring unit 606 restores data in the failed SSD 423 based on the data before the update in the SSD 423 to which the data after the update is written and the parity data of the data before the update.
US 20160371009 A1: a record 821 represents that when an ID (803) of a controller unit to which it belongs and a unit ID (804) stored in a cache SSD match each other and an ID (805) of its own controller and a controller ID (806) stored in the cache SSD match each other, a determination may be made that a normal restart after a scheduled stop (802) has been performed and that the cache SSD 23 and the controller 20 have not been replaced. Therefore, when the record 821 applies, the restoration processing unit 110 may determine that the configuration information and the like stored in the cache SSD 23 are restorable (807) to the main memory 22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.N.P./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114